Citation Nr: 0740616	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-38 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for lung disease and 
pleura, due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to June 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine.  The claims file was later transferred to the 
jurisdiction of the RO in Baltimore, Maryland.

When this case was previously before the Board in June 2006 
and February 2007, the Board remanded it for further 
development.  The case is now before the Board for final 
appellate consideration.



FINDINGS OF FACT

1.  The veteran was exposed to asbestos during active duty.  

2.  The competent medical evidence does not show that the 
veteran has lung disease and pleura, due to asbestos 
exposure.  


CONCLUSION OF LAW

Service connection for lung disease and pleura, due to 
asbestos exposure, is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp.  2007); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied with respect to 
the first three elements by way of an October 2003 letter 
sent to the appellant that fully addressed the first three 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  

The appellant was not asked to submit evidence and/or 
information in her or his possession to the AOJ.  Thus, the 
VCAA duty to notify has not been satisfied with respect to 
the fourth notice element of asking the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  In 
October 2006 correspondence, the veteran specifically 
indicated that he had "no other information or evidence to 
submit.  Please return my case to the Board of Veterans' 
Appeals for further appellate consideration as soon as 
possible."  This correspondence makes it clear that the 
veteran has submitted all evidence and/or information in his 
possession and thus the purpose of the fourth notice element 
was not frustrated.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, proper Dingess 
notice was given in July 2006 and March 2007, prior to 
September 2006 and July 2007 supplemental statements of the 
case, respectively.  Moreover, any timing error would be 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
outpatient treatment reports.  The appellant was afforded VA 
medical examinations in July 2006 and April 2007.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

The veteran asserts that he was exposed to asbestos during 
his period of service and as a result now has lung disease.  
He maintains that he was exposed to asbestos while working as 
a vehicle mechanic and that his duties as a mechanic involved 
working with brake shoes and performing collateral duties 
such as providing coals to commercial boilers, as well as 
cleaning and maintaining the heating pipes.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
has provided adjudicators with some guidelines in addressing 
claims involving asbestos exposure, as set forth in the 
Veteran's Benefits Administration Manual M21-1, Part IV, 7.21 
(Manual).  The Court has held that the VA must analyze an 
appellant's claim for service connection for asbestosis or 
asbestos- related disabilities under the appropriate 
administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 
(1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

The Manual notes that asbestos particles have a tendency to 
break easily into tiny dust particles that can float in the 
air, stick to clothes, and may be inhaled or swallowed. 
Inhalation of asbestos fibers may produce fibrosis (the most 
commonly occurring of which is interstitial pulmonary 
fibrosis or asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesothelimoas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except prostate).  Occupations involving asbestos 
exposure include mining, milling, shipyard work, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
(such as clutch facings and brake linings), and manufacture 
and installation of products such as roofing and flooring 
materials, asbestos cement sheet and pipe products, and 
military equipment.  High exposure to asbestos and a high 
prevalence of disease have been noted in insulation and 
shipyard workers.

The latent period for development of disease due to exposure 
to asbestos ranges from 10 to 45 or more years (between first 
exposure and the development of the disease).  Clinical 
diagnosis of asbestosis requires a history of asbestos 
exposure and radiographic evidence of parencyhymal lung 
disease.  The adjudication of a claim for service connection 
for a disability resulting from asbestos exposure should 
include a determination as to whether or not; (1) service 
records demonstrate the veteran was exposed to asbestos 
during service; (2) development has been accomplished 
sufficient to determine whether or not the veteran was 
exposed to asbestos either before or after service; and (3) a 
relationship exists between exposure to asbestos and the 
claimed disease in light of the latency and exposure factors.  
See Manual M21-1, Part VI, 7.21.

It should be noted that the pertinent part of the Manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service.  Dyment v. West, 
13 Vet. App. 141 (1999), aff'd, Dymet v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service records corroborate his assertion of 
working as a vehicle mechanic.  The Enlisted Qualification 
Record shows that the veteran's military education included 
an Infantry Mechanics course.  The veteran's Department of 
Defense (DD) Form 214 shows that his military occupational 
specialty (MOS) was wheel vehicle mechanic.  Thus, the Board 
finds that the veteran was exposed to asbestos in service.

The Board notes that there is post-service evidence of the 
veteran having been exposed to asbestos after his separation 
from service.  On an August 1998 U.S. Department of Labor 
form, the veteran reported working post-service around 
asbestos equipment and working in buildings with asbestos.  
Records from the veteran's civilian employment with the Naval 
Surface Warfare Center from 1968 to 1999 show that he 
reported potential post-service industrial exposure to 
asbestos.  These records also show that in August 1998 the 
veteran reported current indirect exposure to asbestos.  
Radiographic examination that month noted a bilateral pleural 
thickening but no strong evidence for asbestos exposure, and 
granuloma right lung base.  

A July 1998 medical report from S.D.R., M.D., reviews 
radiographic reports dated from 1982 to 1998.  Dr. R. 
summarizes that, given these findings, if careful review of 
the medical data when available described no alternative 
cause for the changes seen, he could state with reasonable 
medical certainty that the veteran had asbestos related 
disease of the lungs and pleura.  Definitive diagnosis, 
however, would await review of the medical records.  

An April 2001 medical report from S.M.D., M.D., at 
Environmental and Occupational Medicine, notes that the 
veteran's occupational duties as an ordnance worker, HVAC 
repairer and installer at the Naval Surface Warfare Center 
included exposure to asbestos.  The veteran also did brake 
work as a mechanic.  Dr. D. reviewed radiograph reports dated 
from 1982 to 1999.  She offered the opinion that the veteran 
had pulmonary and pleural asbestos to a reasonable degree of 
medical certainty.  

A February 2002 VA treatment record provides a pertinent 
impression of asbestos lung lesions, followed by private 
doctors. 

The foregoing post-service medical records, offered by 
physicians and based on a review of medical evidence, 
constitute competent evidence of asbestos-related disease of 
the lungs and pleura.  However, they do not include any 
medical opinion as to whether inservice or post-service 
exposure was responsible.  If anything, the April 2001 report 
implies that the veteran's current disability was related to 
post-service employment.  

More recent competent medical evidence provides that the 
veteran does not have any asbestos related disability at all.  
The report of a July 2006 VA examination documents that the 
examiner reviewed the claims file and sets forth the 
veteran's history of asbestos exposure during and after 
service.  The examination report shows that the veteran 
underwent diagnostic and clinical tests, to include a July 
17, 2006 pulmonary function test and a July 28, 2006 chest 
computed tomography (CT).  The examiner reported the 
findings.  Specifically, the report of the chest CT noted 
that definite changes to be suggestive of asbestos exposure 
could not be seen such as pleural thickening, pleural plaque 
or calcification or interstitial changes.  

The final diagnosis was asbestos exposure, but no evidence of 
asbestos-related pleural disease of pulmonary asbestosis at 
this time.  The examiner further expressed the opinion that 
in spite of the environment health specialists' reports and 
the numerous chest X-rays reports as well as the CT reports, 
there was no evidence of asbestos-related pleural disease or 
pulmonary asbestosis on the basis of the "present chest CT 
examination."

The report of the July 17, 2006 VA pulmonary function testing 
provides an interpretation that vital capacity was normal and 
flow loops and measurements showed mild lower airway 
obstruction.  The report of the July 28, 2006 VA CT of the 
thorax provides that there were no definite changes to be 
suggestive of asbestos exposure such as pleural thickening, 
pleural plaque or calcification or interstitial changes.  The 
impression was that overall no active disease could be seen - 
there were no definite changes to be suggestive of asbestos 
exposure, as was stated in the report.  

The veteran was provided another VA examination in April 
2007.  The report again documents that the examiner reviewed 
the claims file.  The examiner noted that he had previously 
examined the veteran in July 2006 and there had been no 
changes in his symptoms since that time.  The report sets 
forth the results of current physical examination and the 
findings from the diagnostic and clinical tests done in 2007.  
The report also observes that an April 2007 high resolution 
chest CT, conducted to look for any interstitial lung 
disease, was read as normal and showed no evidence of 
pulmonary asbestosis or asbestos-related pleural disease.  A 
May 2007 pulmonary function test found mild obstructive 
disease.  

The final diagnosis was asbestos exposure but no evidence of 
asbestos-related pleural disease or pulmonary asbestosis at 
this time.  

In addressing questions posed by the Board's February 2007 
remand, the examiner noted that he had reviewed the medical 
opinions of July 1998 and August (sic) 2001 as well as a 
chest CT report from April 1998.  The April 1998 chest CT 
report did not  report any findings that were diagnostic of 
pulmonary asbestosis or asbestos-related pleural disease.  In 
fact, it states that there were no pleural plaques of the 
left upper lung field.  The VA chest CT from July 2006 did 
not show any evidence of pulmonary asbestosis or asbestos-
related pleural disease 8 years later.  On top of that, the 
present high resolution chest CT results again confirmed the 
fact that there was no evidence of pulmonary asbestosis or 
asbestos-related pleural disease.  Therefore, the examiner 
concluded that at the present time, on the basis of the most 
current and state of the art diagnostic tests, the veteran 
did not have any pulmonary asbestosis or asbestos-related 
pleural disease in spite of the fact that he had a strong 
history of asbestos exposure.  He reiterated his opinion that 
there was no evidence of asbestos-related disease and noted 
it would not be germane to give any opinion as to the 
etiology of a disease the veteran did not have.  

The Board finds that the VA opinions are highly probative 
evidence against the veteran's claim.  They are more 
probative than the diagnoses of current lung disease 
addressed above.  The VA opinions are based on current 
examination results and a review of the entire medical 
record.  They are supported by reference to the absence of 
physical findings in the most recent and most advanced 
diagnostic tests.  They address the prior medical opinions 
and findings to explain why the earlier opinions suggesting 
that the veteran had an asbestos related disease were not 
accurate.  This fact is particularly important, in the 
Board's judgment, as this reference makes for a more 
convincing rationale.

In sum, the most probative medical evidence of record 
indicates that the veteran does not have current pulmonary 
asbestosis or asbestos-related disease.  

The Board finds that the veteran is credible in his belief 
that he currently has pulmonary asbestosis or asbestos-
related disease due to exposure to asbestos during active 
duty.  Nevertheless, his own lay contentions do not support 
his claim.  As a general matter, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  The veteran is not 
competent to provide an opinion requiring medical knowledge 
or a clinical examination by a medical professional, such as 
an opinion addressing whether he now has pulmonary asbestosis 
or asbestos-related disease due to exposure to asbestos 
during active duty.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As a result, his 
assertions cannot constitute competent medical evidence that 
he now has pulmonary asbestosis or asbestos-related disease 
due to exposure to asbestos during active duty.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for lung disease and 
pleura, due to asbestos exposure, is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


